[a101consultingagreement001.jpg]
1 MANAGEMENT CONSULTING AGREEMENT U.S. Concrete, Inc. and Joseph C. Tusa, Jr.
THIS AGREEMENT is entered into as of the 1st day of July, 2017, by and between
U.S. Concrete, Inc. (“Company”) and Joseph C. Tusa, Jr. (hereinafter referred to
as the “Consultant”). For purposes of this Agreement, the term “Company
Entities” means, collectively, the Company and its business and operating units
and its direct and indirect subsidiaries and affiliates, as the same may exist
now or in the future, including those corporations or other legal entities in
which Company has a direct or indirect ownership or investment interest of 20%
or more. WHEREAS, Consultant is a former executive officer of the Company,
having previously served in the role of Senior Vice President and Chief
Financial Officer; WHEREAS, the Company desires to retain the services of
Consultant, and Consultant desires to render such services, all subject to and
upon the terms set forth herein. NOW, THEREFORE, in consideration of the
premises and the mutual covenants and agreements set forth herein, the Company
and Consultant agree as follows: 1. Consulting Services. a. Term of Service. The
Company hereby retains Consultant as a consultant and independent contractor to
provide the services described in Paragraph 1.b. for a period of two (2) months,
commencing on the date of this Agreement and ending August 31, 2017 (the “Term
of Service”). Both Parties acknowledge that this Agreement shall automatically
terminate at the conclusion of the Term of Service or as otherwise terminated in
accordance with Section 6 hereof and may only be extended for an additional
period of time with the express written consent of both the Consultant and the
Company. b. Services to be Provided. Consultant shall be available on an
as-needed basis to render consulting and advisory services as may be reasonably
requested by the Company’s President and Chief Executive Officer and the Board
of Directors of the Company with respect to the conduct of the business of any
Company Entity, including but not limited to consulting and advisory services
relating to financial reporting, tax and accounting matters, capital markets,
banking and finance matters, and business development, mergers and acquisitions
(collectively, the “Services”). Consultant’s principal contact at the Company
during the Term of Service shall be the Company’s President and Chief Executive
Officer. c. Availability and Standard of Services. Consultant hereby agrees that
he will be available to provide Services for a maximum of 40 hours during any
one week during the Term of Service. Consultant agrees that he shall perform all
of the Services in a timely and professional manner, in compliance with all
policies and procedures of the Company, as well as all applicable



--------------------------------------------------------------------------------



 
[a101consultingagreement002.jpg]
2 laws, rules and regulations of the United States and any state in which his
services are provided, with a level of care, skill and diligence that a prudent
professional acting in a like capacity and familiar with such matters would use.
d. Work Location. The Parties acknowledge that Consultant will have access to an
office at the Company’s headquarters and that to the extent practicable,
Consultant may work from his home office. It is the intent and expectation of
both parties that Consultant shall be required to travel as necessary to
complete the consulting and advisory services contemplated by this Agreement. e.
Limitations. Consultant acknowledges that without prior written consent of the
Company, he shall not have the authority to act or make decisions for, give
instructions to, or make commitments on behalf of any of the Company Entities
and shall not hold himself out to any party as having any such authority. f.
Work Product. All work product produced or created by Consultant during the Term
of Service, in any form, is work for hire and is the sole property of the
Company (collectively, “Work Product”); provided, however, Work Product shall
not include: (i) general skills, know-how, methods or techniques or (ii)
software licensed by Consultant from third-parties. 2. Independent Contractor.
a. Consultant shall have complete discretion to determine the details, methods
and means by which Consultant provides the Services. The parties agree that
Consultant is retained only for the purposes and to the extent set forth in this
Agreement, and Consultant’s relation to the Company shall be that of a
consultant and an independent contractor. As a consultant and an independent
contractor, Consultant shall be free to use and dispose of such portion of
Consultant’s time, energy and skill as Consultant is not obligated to devote
hereunder to the Company Entities, in such manner as Consultant sees fit and to
such persons, firms or corporations as Consultant deems advisable so long as
same does not conflict with the provisions of this Agreement or any other
agreements between Consultant and the Company Entities. b. Consultant shall not
be considered under the terms of this Agreement as having the status as an
employee of the Company, nor shall Consultant be entitled to participate in any
plans, arrangements, or distributions by the Company to any bonus, equity,
health benefits, or any other benefits extended by the Company to its employees.
c. All payments, including the reimbursement for reasonable and actual
expenditures, shall be included in Consultant’s compensation for Services
rendered and accordingly reported on Consultant’s IRS Form 1099. Consultant
acknowledges that the Company shall not withhold nor pay any amounts for
federal, state or local income tax, Social Security, Unemployment, or Workers’
Compensation, and that Consultant shall have full and exclusive responsibility
for the payment of any taxes levied, assessed or resulting from any services
Consultant shall perform pursuant to this Agreement.



--------------------------------------------------------------------------------



 
[a101consultingagreement003.jpg]
3 3. Compensation. For all services rendered by Consultant, the Company shall
compensate Consultant as follows: a. Fee. Company shall pay Consultant a monthly
fee of $32,687.92; or an aggregate of $65,395.84 for the Term of Service. Unless
otherwise agreed to in writing between Consultant and the Company, this fee will
be paid to Consultant by direct deposit to an account designated by Consultant
no later than the last day of each month during the Term of Service. b.
Expenses. Consultant shall be entitled to reimbursement for all business, travel
and other reasonable, actual out-of-pocket expenses incurred by Consultant in
the performance of Consultant’s Services pursuant to this Agreement
(“Expenses”); provided, however, all expenses over $250 must be pre-approved by
the President and Chief Executive Officer of the Company. All Expenses must be
appropriately documented and in a format consistent with the Company’s expense
reporting policy. Company will pay Consultant for all properly documented
Expenses within 30 days after Consultant submits the applicable expense report.
4. Non-Disclosure. a. Consultant acknowledges that during the course of his
duties for the Company he may be furnished or become aware of Confidential
Information. "Confidential Information" shall mean information which is (i)
proprietary to or created by any Company Entity; (ii) not typically disclosed to
non-employees by the Company Entities; or (iii) designated as Confidential
Information by a Company Entity. Notwithstanding any of the foregoing,
Confidential Information shall also be deemed to include the trade secrets,
designs, business plans, pricing schedules, and customer lists. b. Consultant
further acknowledges and agrees that all Confidential Information shall be the
exclusive and confidential property of the Company and shall be regarded,
treated and protected as such. Consultant shall not use, copy or transfer
Confidential Information other than as is necessary in carrying out his duties
pursuant to this Agreement. 5. Return of Company Property. a. All materials,
correspondence, reports, records, charts, data, software, hardware, designs,
business plans, acquisition plans, financial statements, manuals, memoranda,
lists, and documents, including without limitation those containing or
pertaining to any Confidential Information, delivered to or compiled by
Consultant by or on behalf of the Company Entities that pertain to the business,
activities or future plans of the Company Entities shall be and remain the
exclusive property of the Company. b. All Company property that is collected or
held by Consultant shall be delivered promptly to the Company, without request,
upon termination of this Agreement, without regard to the cause or reasons for
such termination. 6. Termination. This Agreement may be terminated prior to the
completion of the Term of Service in any one of the following ways:



--------------------------------------------------------------------------------



 
[a101consultingagreement004.jpg]
4 a. Death. The death of Consultant shall immediately terminate this Agreement.
b. By Company or Consultant. At any time prior to the expiration of the Term of
Service, either the Company or Consultant may, for any reason, terminate this
Agreement and Consultant’s engagement as a Consultant upon providing 14 days
advance written notice to the other Party. c. Upon termination of this Agreement
pursuant to this Paragraph 6, Company shall pay to Consultant the fees earned
and Expenses incurred by Consultant pursuant to Paragraph 3 through the
termination date, and all rights and obligations of the Company and Consultant
under this Agreement shall cease as of the termination date, except that
Consultant’s obligations under Paragraphs 4 and 5, and Company’s obligations
under Paragraph 8, shall survive such termination in accordance with their
terms. 7. Assignment. a. In the event that Company, or any corporation or other
entity resulting from any merger or consolidation referred to in this section,
merges or consolidates into or with any other entity or entities, or in the
event that substantially all of the assets of Company are sold or otherwise
transferred to another entity, the provisions of this Agreement shall be binding
upon and inure to the benefit of the entity resulting from such merger or
consolidation or to which such assets are sold or transferred. b. This Agreement
shall not be assignable by Company or by any entity resulting from any merger or
consolidation or to which such assets are sold or transferred, except (i) to the
continuing entity in, or the entity resulting from and as an incident of any
such merger or consolidation, or (ii) to the entity to which such assets are
sold or transferred, and as an incident of such sale or transfer. c. Neither
this Agreement nor any rights hereunder shall be assignable by Consultant. 8.
General Indemnity. a. The Company shall indemnify, defend and hold harmless the
Consultant from and against any and all losses, liability or expense based on or
attributable to any claim or threatened claim by a Third Party arising out of or
in connection with any service performed under this Agreement. b.
Notwithstanding the foregoing, the Company’s indemnification obligation to
Consultant shall not apply to any liability arising from or caused by bad faith,
willful or reckless conduct or intentional misconduct of Consultant.



--------------------------------------------------------------------------------



 
[a101consultingagreement005.jpg]
5 9. Governing Law. a. This Agreement shall be interpreted in accordance with
and governed by the laws of the State of Texas, without regard to conflict of
law principles. It is conclusively deemed that this Agreement was entered into
in the State of Texas. b. If any provision of this Agreement is unenforceable
under applicable law, it shall not affect the validity or enforceability of the
remaining provisions. To the extent that any provision of this Agreement is
unenforceable as stated, such provision shall not be void but rather shall be
modified to the extent required by applicable law to permit such provision to be
enforced to the maximum extent permitted by applicable law. 10. Complete
Agreement. This Agreement is the final, complete and exclusive statement of the
agreement for the Services between the Company and Consultant, and supersedes
all proposals, oral or written, and negotiations, conversations, discussions, or
agreements between the parties relating to the Services to be provided
hereunder. For the avoidance of doubt, the terms and conditions of this
Agreement are unrelated to and have no force or effect on that certain
Separation and Transition Agreement dated as of March 23, 2017 by and between
the Company and Consultant or the general release and waiver provided
thereunder. Both Parties recognize that none of the terms of this Agreement may
be varied, contradicted or supplemented except by a written instrument signed by
both parties. IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date set forth below. CONSULTANT /s/ Joseph C. Tusa, Jr.
Joseph C. Tusa, Jr. July 1, 2017 Date FOR: U.S. CONCRETE, INC. Title: /s/
William J. Sandbrook William J. Sandbrook President and Chief Executive Officer
Date: July 1, 2017



--------------------------------------------------------------------------------



 